FILED
                             NOT FOR PUBLICATION                              SEP 21 2011

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JESUS TORRES-JIMENEZ,                            No. 10-70895

              Petitioner,                        Agency No. A092-139-959

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted September 14, 2011**
                               San Francisco, California

Before: PAEZ, BERZON, and BEA, Circuit Judges.

       Pursuant to this court’s decision in Ruben Reyes-Torres v. Holder, 645 F.3d

1073 (9th Cir. 2011), the order of the Board of Immigration Appeals is vacated and

the case is remanded to the Board for proceedings consistent with that opinion.

       REMANDED.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).